       2:20-cv-00334-RMG           Date Filed 10/06/20    Entry Number 98       Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION
                                  IN ADMIRALTY


 Carl Schröter GmbH & Co. KG,

                      Plaintiff,                     Case No. 2:20-cv-334-RMG

 vs.

 Smooth Navigation S.A.,

                      Defendant.


 Praxis Energy Agents LLC,

                      Intervenor Plaintiff,

 vs.

 M/V EVOLUTION, IMO No. 9122899, her
 engines, freights, apparel, appurtenances,
 tackle, etc., in rem, Smooth Navigation S.A.,
 and Beta Maritime Corporation, in personam,

                      Defendants.

       INTERVENOR PLAINTIFF PRAXIS ENERGY AGENTS LLC’S MOTION FOR
        PAYMENT OF CUSTODIA LEGIS COSTS FROM VESSEL SALE PROCEEDS

         COMES NOW, Intervenor Plaintiff, Praxis Energy Agents LLC (hereinafter “Intervenor

Plaintiff” or “PRAXIS”), by and through its undersigned counsel, and files this Motion for

Payment of Custodia Legis expenses from the Sale Proceeds of the interlocutory sale of the M/V

EVOLUTION (“Vessel”). PRAXIS paid the sum of $59,719.81 for bunker fuel supplied to the

Vessel to preserve and take care of the Vessel while she was under attachment and arrest by this

Court.




                                                 1
      2:20-cv-00334-RMG          Date Filed 10/06/20      Entry Number 98        Page 2 of 3




       It is well-settled under admiralty law that services, property, or necessaries which are

advanced to preserve and maintain a vessel while under seizure by the Court and furnished upon

the authority of the Court or by an officer of the Court acting within its authority (Court appointed

substitute custodian), should be allowed as custodia legis expenses and paid as a priority from the

proceeds of an interlocutory sale of the Vessel. In support of the present motion, PRAXIS submits

herewith the memorandum of law in support, the declaration of the substitute custodian James

Lucas, and the declaration of the authorized representative of PRAXIS, Theodosios Kyriazis and

accompanying exhibits thereto. PRAXIS respectfully requests this Court enter an order for

Intervenor Plaintiff to be reimbursed the sum of $59,719.81 from the proceeds of the interlocutory

sale of the Vessel.

DATED: October 6, 2020                                Respectfully Submitted,
                                                      CHALOS & CO, P.C.

                                                      By: /s/Briton P. Sparkman_____________
                                                      BRITON P. SPARKMAN, ESQUIRE
                                                          Admitted Pro Hac Vice
                                                          bsparkman@chaloslaw.com
                                                          55 Hamilton Avenue
                                                          Oyster Bay, NY 11771
                                                          Tel: (516) 714-4300
                                                          Fax: (516) 750-9051

                                                      -and-

                                                      COOPER & BILBREY, P.C.

                                                      By: /s/John Hughes Cooper_____________
                                                      JOHN HUGHES COOPER, ESQUIRE
                                                          Federal Court ID 298
                                                          South Carolina Bar 1387
                                                          State Bar of Georgia 185986
                                                          shiplaw@jhcooper.com
                                                      JOHN TOWNSEND COOPER, ESQUIRE
                                                          Federal Court ID 10172
                                                          South Carolina Bar 76087
                                                          jtc@jhcooper.com

                                                 2
2:20-cv-00334-RMG   Date Filed 10/06/20   Entry Number 98        Page 3 of 3




                                      ALBERT GLEN BILBREY, JR., ESQUIRE
                                        Federal Court ID 12938
                                        South Carolina Bar 103799
                                        agbilbrey@jhcooper.com
                                        1476 Ben Sawyer Blvd., Suite 11
                                        Mt. Pleasant, SC 29464
                                        843-883-9099; fax 843-883-9335
                                      Attorneys for Intervenor Plaintiff




                                  3
